POCH, J. This is a claim brought by Bernice Szydelko, as administratrix of the estate of William J. Szydelko, deceased, to recover damages for the alleged wrongful death of the Claimant’s decedent on August 28, 1978. A hearing was conducted before Commissioner Joseph P. Griffin, who heard testimony of witnesses, received evidence and the briefs and arguments of counsel. The commissioner has duly filed his report, together with the transcript, exhibits and briefs now before us. William J. Szydelko, decedent, age 32, was a patient at the Shapiro Developmental Center, a facility of the State of Illinois. He was first institutionalized when he was 25 years of age having a history of epilepsy. During his stay at the Center, he was given various medications. On the day of his death, he was receiving: (a) phenobarbital, 60 mg., 3 times per day; (b) valium, 5 mg., 3 times per day; (c) serentil, 75 mg., 3 times per day; and (d) mysoline, 50 mg., 4 times per day. On August 17, 1978, decedent’s dosage of serentil was increased from 50 mg., twice a day to 75 mg. three times a day, a 125% increase in dosage. It is Claimant’s contention that an increase in this dosage had an effect on decedent’s ability to swallow. On August 28, 1978, decedent’s dinner consisted of braised beef and noodles. The pieces of beef were approximately 1/2 inch wide and 3/4 inch long. While eating his dinner, the decedent stood up, coughed out his milk, reached for his throat and collapsed. Effort was made to revive the decedent. Decedent was taken to St. Mary’s Hospital in Kankakee, Illinois, at 5:45 p.m. Decedent died at the hospital at 6:25 p.m. on August 28, 1978. Death was caused by meat mass inhalation asphyxia due to, or as a consequence of, associated mental retardation with chronic seizure disorder, and resuscitational. Claimant claims that Respondent was negligent in rapidly increasing decedent’s dosage of serentil which had an adverse effect on his swallowing, and that Respondent failed to provide decedent with a soft diet and failed to properly supervise him at mealtime by not providing him with a medical technician one to one. Decedent had a history of mental retardation at an early age. He was never gainfully employed. Claimant expended the sum of three thousand five hundred ($3,500.00) dollars for the burial of her son. Extensive medical testimony was submitted by both sides. From the record, it is the opinion of the Court that the State was negligent in the care of the decedent which resulted in his death. The Court therefore makes an award in the amount of eight thousand five hundred ($8,500.00) dollars, to Bernice Szydelko, administratrix of the estate of William J. Szydelko, deceased. ORDER ON DENIAL OF REHEARING The cause comes before the Court on Claimant’s petition for a rehearing of the decision of the Court of February 10, 1984, and Respondent having filed its objections and all parties having received due notice of the pleadings and the Court being fully advised hereby: Finds that the petition for rehearing does not state with any merit any alleged errors overlooked by the Court. Pursuant to Rule 22 of this Court there is no legal or factual reason to modify the opinion of February 10, 1984. It is hereby ordered: That the petition for rehearing by Claimant be, and the same is hereby denied.